Citation Nr: 1547137	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  03-29 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for a chronic renal disorder, for substitution and accrued benefits purposes. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active duty service from January 1966 to January 1968.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an August 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for a chronic renal disorder, assigning a noncompensable rating, effective April 11, 2002. 

In June 2004, the Veteran and his spouse appeared at a hearing before a Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record and has been reviewed.

The Board remanded the claim for further development in June 2006.  

The Appeals Management Center (AMC), in a February 2009 decision, increased the rating for the chronic renal disorder from noncompensable to 30 percent, effective April 11, 2002.  

In December 2011, the Board issued a decision that, in part, denied the claim of entitlement to an initial rating in excess of 30 percent for a chronic renal disorder. 

In March 2012, the Veteran unfortunately died.  His surviving spouse was substituted as the appellant in this case. 

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the appellant a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2004 hearing.  See 

Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  

In a September 2013 response, the appellant stated that she wished to have the prior decision vacated and a new one issued in its place.  Accordingly, an August 2014 
Order to Vacate vacated the portion of the December 2011 Board decision that denied entitlement to an initial rating in excess of 30 percent for a chronic renal disorder.  In September 2013, the appellant also indicated that she did not wish to have another hearing.

In September 2014, the Board remanded the increased rating claim for further development and it has since returned to the Board for further appellate consideration.

The Board notes further that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   In this case however, the issue of unemployability has not been raised by the record.  Although the record shows that the Veteran was unemployed during the appeal period, the November 2008 VA medical examiner who assessed the severity of his chronic renal disorder indicated that the Veteran's unemployment was due to his non-service connected bronchial asthma and not his renal disorder.  The examiner also stated that the Veteran's renal disorder had no impact on his activities of daily living.  For these reasons, a TDIU request is not inferred. 





FINDINGS OF FACT

1.  The Veteran died in March 2012; the appellant is the Veteran's surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending claim and appeal to completion.

2.  The Veteran's chronic renal disorder was productive of minimally compensable hypertension and some edema.  

3.  There is no evidence of any albuminuria, let alone constant albuminuria; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent a chronic renal disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.104, 4.115, 4.115(b), Diagnostic Codes (DCs) 7101, 7535 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Appellant as Substitute-Claimant

When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2014); 38 

C.F.R. § 3.1000 (2015).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim. The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Here, the record reflects that, in November 2001, the Veteran filed a service connection claim for chronic renal disorder and the RO granted such claim in an August 2002 rating decision, assigning a noncompensable rating, effective April 11, 2002.  The Veteran timely appealed the rating assigned.  The AMC, in a February 2009 rating decision, then increased the rating from noncompensable to 30 percent, effective April 11, 2002.  The Veteran continued to disagree with the rating assigned.  He unfortunately died in March 2012, during the pendency of the appeal.

In April 2012, the appellant filed a motion to be a substitute claimant in the Veteran's pending appeal and the Court granted such motion in July 2012.  Thereafter, the RO issued to the appellant a supplemental statement of the case (SOC) in January 2015.  

The appellant is appropriately recognized as the substitute-claimant to continue adjudication of the Veteran's appeal.  38 U.S.C.A. § 5121A.  As noted, the Veteran died in March 2012, long after he timely appealed the 2002 rating decision.  The appellant filed a motion for substitution within one year after the date of the Veteran's death, and the RO granted such motion in July 2012.  In addition, the record contains credible evidence that the appellant was married to the Veteran at the time of his death.

II.  Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

III.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38


U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim: 1) Veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159  was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The claim in this case arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for his chronic renal disorder.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has also met the duty to assist the appellant in the development of the claim. The Veteran's service treatment records and his VA treatment records and various post-service VA and private medical evidence have been obtained.  The Veteran underwent VA genitourinary examinations, and sufficient medical opinions have been obtained.  

During the June 2004 hearing, the Veteran's representative indicated that the Veteran was in receipt of Social Security Administration (SSA) benefits due to renal dysfunction and that any records related to his renal dysfunction were duplicative of the private treatment records that are in VA's possession.  The Veteran testified that he did not receive any treatment from SSA doctors.  As such, the Board finds no reasonable possibility that SSA records would be "relevant" under 38 C.F.R. § 3.159(c)(2)  and the Board will accordingly not again remand the instant claim for such records.  See Golz v. Shinseki, 490 F.3d 1317   (Fed. Cir. 2009) (VA is required only to obtain SSA records when they may be relevant to the claim).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As indicated, the Board sent the appellant a letter in September 2013 offering her the opportunity to have a new hearing if she believed the original hearing did not comply with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  She did not request a new hearing.

The appellant has not indicated that there is any outstanding pertinent evidence to be obtained; therefore, the Board may proceed with the consideration of the claim.

IV.  Pertinent Laws and Regulations Governing Increased Rating Claims

The RO rated the Veteran's chronic renal disorder as 30 percent disabling under 
DC 7535.  Under such code, toxic nephropathy (antibiotics, radioconstrast agents, nonsteroidal anti-inflammatory agents, heavy metals, and similar agents) will be rated as renal dysfunction.  38 C.F.R. § 4.115b, DC 7535. 

Renal dysfunction with constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101 will be rated 30 percent. 

Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101 will be rated 60 percent. 

Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion will be rated 80 percent.  

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decease function of kidney or other organ systems, especially cardiovascular will be rated 100 percent.  38 C.F.R. § 4.115a.

Under DC 7101 which contemplates hypertension, a 40 percent rating is warranted for diastolic pressure of predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90. 38 C.F.R. § 4.104, DC 7101.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The relevant evidence in this case includes a January 2002 private laboratory report which indicates that the Veteran's BUN was 29.3 mg% and that his creatinine was 2.5 mg/dl.

A June 2002 private treatment note shows that the Veteran's blood pressure was 140/80 and that his creatinine was 3.3 mg/dL.

An August 2002 VA genitourinary examination reflects the Veteran's reports that he was slowly recovering his renal functioning after undergoing dialysis from September 1999 through January 2000.  He reported a weight gain of 10 to 15 pounds and that he ate a low-sodium, low-protein and low-irritant diet.  He denied any lethargy, weakness, anorexia, weight loss, incontinence, urinary hesitancy, 
dysuria, recurrent urinary tract infections, renal colic, bladder stones, acute nephritis or treatment for malignancy.  His blood pressure was 120/80 and his weight was 214 pounds.  Serum creatinine was 2.5 mg/dL and BUN was 33.6 mg%.  Following this examination and a review of the Veteran's claims file, diagnoses of status-post 
cholecystitis with cholecystectomy, status-post acute renal failure and chronic renal insufficiency were rendered.

A March 2003 private treatment note indicates that the Veteran's creatinine was 2.9 mg/dL, and his BUN was 31.7 mg%.

During a June 2004 hearing, the Veteran testified that he was hypertensive and that he took medication to treat this condition.  He stated that he had protein in his urine and suffered from daily fatigue.  He was unsure whether he suffered from edema.  He had lost approximately 15 pounds of weight.  He no longer required dialysis as 
his kidney condition had improved.  He voided with effort once or twice per day and did not require cauterizations.

An October 2004 private laboratory report indicates the Veteran's BUN was 28.1 mg% and that creatinine was 2.1 mg/dL.


The Veteran's creatinine level was 1.7 mg/dL, as shown on a March 2005 VA treatment note.  On a March 2005 VA laboratory report, his creatinine was noted to be 1.9 mg/dL.

A March 2005 private laboratory report indicates that the Veteran's BUN was 21 mg% and creatinine was 1.8 mg/dL.  

An April 2005 private laboratory report reflects his BUN to be 35 mg%, and creatinine to be 2.6 mg/dL.

According to an April 2005 VA treatment note, the Veteran weighed 198 pounds and his blood pressure was 95/57 and 90/60.  There was no edema present in his extremities.  The amount of Lisinopril prescribed was decreased.

A June 2005 VA treatment note indicates that the Veteran's weight was 188.2 pounds and that his blood pressure was 91/56.  There was no edema present in his extremities.

The Veteran's weight was 178.8 pounds and his blood pressure reading was 114/71, according to a November 2005 VA treatment note.

No peripheral edema was found during an August 2006 VA visit. An August 2006 VA dietitian note indicated that the Veteran's weight was 148.4 pounds, his creatinine was 2.0 mg/dl, and his albumin was 3.2 g/dl.  The Veteran was noted to have lost 34 pounds of weight in the last six months.

Another August 2006 VA laboratory report shows that the Veteran's BUN ranged from 8.6 and 20.1 mg%, and his creatinine ranged from 0.9 and 1.0; these results were taken from three samples.

According to an August 2006 private laboratory report, the Veteran's BUN was 24 mg% and his creatinine was 2.1 mg/dL.

A September 2006 VA treatment note indicates that the Veteran's weight was 164 pounds.  A September 2006 VA dietitian treatment note indicates that the Veteran's 
weight loss was unplanned secondary to his poor food intake due to his poor appetite.

Laboratory testing conducted in October 2006 revealed his BUN was 19.0 mg% and his creatinine to be 1.5 mg/dL. Urinalysis conducted in October 2006 was negative 
for protein, casts, or red blood cells.  

A November 2006 VA genitourinary examination report reflects the Veteran's complaints of weakness, regular appetite and weight loss of 50 pounds for the past two years; this weight loss had not been attributed to any cause by his primary physician.  He reported voiding two times daily with occasional hesitancy and decreased stream but denied dysuria.  He followed low salt diet.  Incontinence was denied.  Blood pressure readings were 108/74, 111/72, and 110/67.  His renal functioning was noted as stable.  The examiner stated that there was no residual renal insufficiency by renal function and urinary test.

The Veteran's blood pressure reading was 100/59, according to a February 2008 VA treatment note.  There was no edema in the extremities.

According to a February 2008 VA treatment note, the Veteran's blood pressure reading was 101/56, and accompanying laboratory testing revealed that his BUN ranged between 10 and 26 mg% and that his creatinine ranged between 0.7 and 1.5 mg/dl.

A May 2008 VA laboratory report shows that the Veteran's BUN ranged from 28.5 and 35.3 mg% between February and May 2008.  His creatinine ranged between 1.88 and 1.96 mg/dL during the same time period.


According to a June 2008 VA treatment note, the Veteran weighed 175 pounds and his blood pressure was 110/62.

A November 2008 VA genitourinary examination report reflects the Veteran's reports of fatigue, weakness, urinary hesitancy, urinary dribbling and straining to urinate.  It was also noted that he urinated approximately every three hours and voided three times at night.  Lethargy, anorexia, dysuria, urinary leakage and a history of acute nephritis were denied.  Cardiovascular symptoms, including fatigue, angina and dyspnea at rest, were also noted.  There was no peripheral edema on examination.  An October 2008 laboratory report indicates that the Veteran's creatinine level was 1.88 mg/dL, his BUN was 22.0 mg%, and his albumin was 4.1 g/dL. His urine was negative for protein.  

According to a June 2009 VA laboratory report, his BUN ranged from 31.9 to 48.2 mg%. His creatinine ranged from 1.27 to 2.26 mg/dL.

According to a September 2009 VA laboratory report, his BUN was 28.8 mg% and his creatinine was 2.18 mg/dL.  

According to an October 2009 VA laboratory report, his BUN was 42 mg%.  His creatinine was 1.71 mg/dL.

In August 2011, the Veteran presented to a VA emergency room with chief complaint of shortness of breath and bilateral leg edema.  He was admitted with cardiopulmonary decompensation secondary to decompensated COPD and acute heart failure.  According to August 2011 VA laboratory report, the Veteran's BUN ranged from 37.4 to 58.4 mg%, and his creatinine was 1.80 to 2.08 mg/dL.

According to September 2011 VA laboratory results, the Veteran's BUN ranged from 30.7 to 34.5 mg% and creatinine from 1.61 to 1.70 mg/dL.

He died in March 2012 shortly after a hospital admission for a respiratory condition.

On review of all evidence, both lay and medical, the Board finds that an initial disability rating higher than 30 percent for the Veteran's renal disorder is not warranted.  As reflected above, the evidence shows that the Veteran underwent a cholecystectomy in 1999 and developed acute renal failure post-surgery.  He then underwent hemodialysis from September 1999 through January 2000.  The currently assigned 30 percent rating under DC 753, effective April 11, 2002, is based on evidence showing that the Veteran developed hypertension of at least 10 percent disabling (but less than 40 percent) as a result of chronic renal insufficiency.  

The next higher rating of 60 percent under DC 7535 requires evidence showing that the Veteran's renal disorder caused constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  Notably, none of these criteria have been met or approximated.  Although there was some evidence of edema, as evidenced by August 2011 VA emergency room and hospital records, there is entirely no evidence of constant albuminuria.  The Board observes that the Veteran's albumin levels throughout the appeal period have been noted to be in the normal range.

There is also no evidence of a definite decrease in kidney function.  An October 2006 examiner opined that there was no residual renal insufficiency by renal function and urinalysis testing.  Although there was some subsequent fluctuation in the Veteran's laboratory results, his renal disorder remained relatively stable
during the appeal period with the exception of the 2011 VA hospital admission for congestive heart failure.  At that time, his doctor noted a decrease in the Veteran's kidney function; however, that problem quickly resolved with treatment while still in the hospital.  Accordingly, it cannot be determined that a definite decrease in kidney function occurred at that time or at any other time during the appeal period. 

Moreover, the Veteran had not had diastolic pressure readings of predominantly 120 or more.  A review of the Veteran's blood pressure readings during the appeal period show diastolic readings no higher than 80.  

For these reasons and bases, the next higher rating of 60 percent for a chronic renal disorder is not warranted under DC 7535.  38 C.F.R. § 4.115a.

The Board recognizes the fluctuations in the Veteran's BUN measurements during the appeal period.  To award a higher rating based on BUN measurements, it must be shown that the Veteran had persistent edema and albuminuria with BUN 40 to 80 mg% and such criteria would warrant a higher rating of 80 percent.  The record shows that the Veteran's highest BUN measurement was 58.4 mg% which was demonstrated in August 2011.  However, the criteria also require persistent edema and albuminuria and those signs and symptoms are not shown in the record.  Indeed, as noted above, only some edema was demonstrated and the Veteran's laboratory results and treatment records are completely negative for albuminuria.  Therefore, a higher rating based on the Veteran's BUN measurements is not in order and none of the remaining criteria to support an even higher rating of 80 percent are met.  In this regard, there is no evidence of creatinine from 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Although the Veteran did display a loss of weight during the course of this appeal, this weight loss was not attributed to his renal disorder.  

The preponderance of the evidence is against the increased rating claim for a chronic renal disorder, and it must therefore be denied.  The Board considered whether a staged increased rating is warranted; however, at no time during the period under review is there a showing of disability warranting a rating higher than 30 percent under the schedular criteria.  




V.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2015). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the evidence does not show such an exceptional disability picture that the available schedular ratings for the service-connected renal disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's renal disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  His service-connected renal disorder was primarily manifested by minimally compensable hypertension and measured primarily by laboratory testing.  The Veteran's signs and symptoms and their resulting impairment are contemplated by the rating schedule.  See 38 C.F.R. § 4.115b, DC 7535.  

The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran did not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service-connected renal disorder.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal caused any impairment or interference with employment over and above that which was already contemplated in the assigned schedular rating.  Accordingly, the Board concludes that there is a preponderance of the evidence against the assignment of higher on an extraschedular basis. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition.  
Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

An initial disability rating in excess of 30 percent for a chronic renal disorder, for substitution and accrued benefits purposes, is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


